

	

		II 

		109th CONGRESS

		1st Session

		S. 522

		IN THE SENATE OF THE UNITED STATES

		

			March 3, 2005

			Mr. Kerry introduced the

			 following bill; which was read twice and referred to the

			 Committee on the

			 Judiciary

		

		A BILL

		For the relief of Obain

		  Attouoman.

	

	

		

			1.

			Permanent resident status for Obain Attouoman

			

				(a)

				In general

				Notwithstanding subsections

			 (a) and (b) of section 201 of the Immigration and

			 Nationality Act, Obain Attouoman shall be eligible for issuance of

			 an immigrant visa or for adjustment of status to that of an alien lawfully

			 admitted for permanent residence upon filing an application for issuance of an

			 immigrant visa under section 204 of such Act or for adjustment of status to

			 lawful permanent resident.

			

				(b)

				Adjustment of status

				If Obain Attouoman enters the

			 United States before the filing deadline specified in subsection (c), he shall

			 be considered to have entered and remained lawfully and shall, if otherwise

			 eligible, be eligible for adjustment of status under section 245 of the

			 Immigration and Nationality Act as of

			 the date of the enactment of this Act.

			

				(c)

				Deadline for application and payment of fees

				Subsections (a) and (b) shall

			 apply only if the application for issuance of an immigrant visa or the

			 application for adjustment of status is filed with appropriate fees within 2

			 years after the date of the enactment of this Act.

			

				(d)

				Reduction of immigrant visa number

				Upon the granting of an

			 immigrant visa or permanent residence to Obain Attouoman, the Secretary of

			 State shall instruct the proper officer to reduce by 1, during the current or

			 next following fiscal year, the total number of immigrant visas that are made

			 available to natives of the country of the alien’s birth under section 203(a)

			 of the Immigration and Nationality Act

			 or, if applicable, the total number of immigrant visas that are made available

			 to natives of the country of the alien’s birth under section 202(e) of such

			 Act.

			

				(e)

				Denial of preferential immigration treatment for certain

			 relatives

				The natural parents,

			 brothers, and sisters of Obain Attouoman shall not, by virtue of such

			 relationship, be accorded any right, privilege, or status under the

			 Immigration and Nationality

			 Act.

			

